Case 4:20-cv-00896-ALM-KPJ Document 20-1 Filed 12/28/20 Page 1 of 2 PageID #: 164




    1                                  List of Exhibits
    2
    3                           Exhibit A - Proof of Advertising

    4             Exhibit B - Email from Facebook on Community Standards
    5
              Exhibit C - Email from Facebook Saying account in good standing
    6
    7                  Exhibit D - Proof of Disabled Facebook Account
    8
                       Exhibit E - Proof of Disabled Instagram Account
    9
        Exhibit F - Emails from Michael Moates to Carolyn Everson - Vice President, and
   10
   11      Response from Everson, Conrad Gibson (where Meghan Orbe was included)
   12
          Exhibit G - Email from Facebook Re-Conrad Gibson stating, The Facebook
   13
   14       accou t associated with the email address you provided to us has been

   15
                       disabled for violation of our Terms of Service.
   16
         Exhibit H - Email from Michael Moates to Fidji Simo (Head of Facebook) and
   17
   18                           Response from Simo, and Priya
   19
           Exhibit I - Receipt Showing Facebook Charged Moates for Audience They
   20
   21                               Disabled 1 Week Prior
   22                          Exhibit J - Broken Contact Form
   23
             Exhibit K - Proof of Shareholder status - Showing evidence of shares
   24
   25                     Exhibit L - Proof of Grand Jury Subpoena
   26
           Exhibit M - Proof of Active Groups as of 26 December 2020 after Plaintiff
   27
   28                                  account disabled

                                             -49.
Case 4:20-cv-00896-ALM-KPJ Document 20-1 Filed 12/28/20 Page 2 of 2 PageID #: 165




    1   Exhibit O - Proof of that Facebook allows targeting based on mental disability or

    2
                                            disorders
    3
         Exhibit P - Proof ending authorization of automatic debts and subsequent charge
    4
    5                        and attempted charges without consent
    6
    7     Exhibit Q - E-Mail from Lisa-Bart Dolan, Manager Politics and Government
    8
               Exhibit R - Proof of Facebook 14 day waiting period to delete pages
    9
   10    Exhibit S - Copy of Complaint, Statement of Facts Surrounding Facebook Anti¬

   11
                                trust violations (FTC v Facebook)
   12
         Exhibit T - Copy of Complaint, Statement of Facts Surrounding Facebook Anti¬
   13
   14                 trust violations (State of New York, et al v Facebook)
   15
   16       Exhibit U - Copy of Complaint, United States v Facebook alleging privacy
   17
                                            violations
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                              -50-
